FILED
                                                                   United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                       Tenth Circuit

                             FOR THE TENTH CIRCUIT                      December 21, 2016
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 16-1327
                                                (D.C. No. 1:16-CR-00050-CMA-1)
JOSE MARTIN MORELOS-HINOJOSA                                (D. Colo.)
a/k/a, Jose Martin Morales-Hinojosa,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, EBEL, and MATHESON, Circuit Judges.
                  _________________________________

      The government moves to enforce Jose Martin Morelos-Hinojosa’s waiver of

his right to appeal. The waiver is enforceable, so we grant the motion and dismiss

this appeal.

      Mr. Morelos-Hinojosa pled guilty to illegal reentry of a previously removed

alien following an aggravated felony conviction and was sentenced to 24 months in

prison. As part of the plea agreement, he waived the right to appeal his sentence



      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
unless it exceeded certain maximums or unless the government appealed. Neither of

these happened, but Mr. Morelos-Hinojosa appealed his sentence anyway.

       The government now moves to enforce the appeal waiver. This requires three

conditions to be met: (1) the appeal must fall within the scope of the waiver, (2) the

defendant must have knowingly and voluntarily waived his right to appeal, and

(3) enforcing the waiver must not result in a miscarriage of justice. United States v.

Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per curiam). The government’s

motion addresses these conditions and explains why each is satisfied.

       Mr. Morelos-Hinojosa’s attorney informs the court that he sees no meritorious

grounds to oppose the government’s motion and that he explained this to

Mr. Morelos-Hinojosa. We notified Mr. Morelos-Hinojosa of his attorney’s position and

invited him to file a response showing why the court should not enforce the waiver. He

did not respond and the deadline to do so has passed.

       After reviewing the record, we conclude the Hahn conditions are met and

Mr. Morelos-Hinojosa’s appeal waiver is enforceable. We therefore grant the motion to

enforce the waiver and dismiss this appeal.



                                              Entered for the Court
                                              Per Curiam




                                              2